COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                No. 08-16-00103-CV

IN RE: LINDA S. RESTREPO AND                     §            ORIGINAL PROCEEDING
CARLOS E. RESTREPO,
                                                 §           ON PETITION FOR WRIT OF
                           RELATORS.
                                                 §                  PROHIBITION

                                                 §

                                        JUDGMENT

       The Court has considered this cause on the Relators’ motion to stay and petition for writ

of prohibition against the Honorable Stephen Ables, Presiding Judge of the County Court at Law

No. 5 of El Paso, Texas, and concludes Relators’ motion to stay and petition for writ of

prohibition should be denied. We therefore deny the motion to stay and petition for writ of

prohibition, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 1ST DAY OF JUNE, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating